 


113 HR 1302 IH: To prohibit foreign military financing to Egypt.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1302 
IN THE HOUSE OF REPRESENTATIVES 
 
March 20, 2013 
Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To prohibit foreign military financing to Egypt. 
 
 
1.Prohibition on foreign military financing to Egypt
(a)In generalNotwithstanding any other provision of law, no assistance may be provided to Egypt under section 23 of the Arms Export Control Act (22 U.S.C. 2763).
(b)Effective dateThe prohibition described in subsection (a) shall take effect on the date of the enactment of this Act and apply with respect to funds made available to any Federal department or agency beginning with fiscal year 2014.  
 
